ORDER

PER CURIAM.
Kembert Thomas (Defendant) appeals from the judgments entered following his jury convictions of second degree murder and armed criminal action in violation of sections 565.021 and 571.015, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. Further, there is sufficient evidence from which a reasonable juror might have found Defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403 (Mo. banc 1993). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).